DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In the next communication, please update the Specification under “CROSS-REFERENCE TO RELATED APPLICATIONS” to include the updated now U.S. Patent No. 11,222,537 for U.S. Patent Application 16/923,996.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. (US 2021/0117693).
Regarding claim 1:  Martin discloses a computer-implemented method for delegating conference rooms using room presence detection, comprising:
identifying a human in a live digital image using a trained machine learning model, the live digital image corresponding to a room in a building, and the live digital image being captured from a video feed of the room in the building [0083];
updating room presence information to include an association between the identified human and the room [0083, 0093]; and 
determining, by analyzing the room presence information, a next-available conference room [0108].

Regarding claim 3:  Martin discloses wherein identifying the human in the live digital image includes detecting motion in the live digital image [0049, 0067].

Regarding claim 4:  Martin discloses wherein identifying the human in the live digital image includes receiving one or more user credentials [0050].

Regarding claim 5:  Martin discloses counting a number of humans in the room and storing the count in an electronic database [0060].

Regarding claim 6:  Martin discloses displaying, via a graphical user interface, an identity of the identified human [0078, 0083, 0091, 0108].

Regarding claim 7:  Martin discloses displaying, via a graphical user interface, a status of one or more telephone devices within the conference room [0054, 0057, 0083, 0108].

	Regarding claims 8 and 15:  See claim 1 above.
	Regarding claims 10 and 17:  See claim 3 above.
	Regarding claims 11 and 18:  See claim 4 above.
	Regarding claims 12 and 19:  See claim 5 above.
	Regarding claims 13 and 20:  See claim 6 above.
	Regarding claim 14:  See claim 7 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2021/0117693) in view of Silverstein et al. (US 2021/0004414).

Regarding claims 2, 9 and 16:  Martin discloses the displayed room presence information above in claim 1.  Martin does not disclose receiving a voice command from a user.  Silverstein discloses a system for managing virtual assistants including the detection of movement of the user in an environment by identifying voice recognition or voice/speech command [0083, 0099].  It would have been obvious before the effective filing date of the claimed invention to utilize voice command as taught by Silverstein in a system as disclosed by Martin to effectively sense and identified a human in the room.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Ryan et al. (US 2018/0324393) discloses a method for monitoring occupancy in a work area.
-Parsons (US 2010/0097226) discloses an occupancy sensing with image and supplemental sensing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        12/16/22